K&L Gates LLP State Street Financial Center One Lincoln Street Boston, MA 02111 T +1 +1 klgates.com George P. Attisano george.attisano@klgates.com October 14, 2015 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: John Hancock Bond (the “Trust”), on behalf of: John Hancock Global Conservative Absolute Return Fund (the “Fund”) File Nos. 002-66906; 811-03006 Ladies and Gentlemen: On behalf of the Trust, transmitted for filing, pursuant to Rule 497 under the Securities Act of 1933, are exhibits containing interactive data format risk/return summary information for the Fund. The interactive data files included as exhibits to this filing relate to the prospectuses filed with the Securities and Exchange Commission effective October 1, 2015 on behalf of the Fund pursuant to Rule 497(c) (Accession No. 0001133228-15-005120), which is incorporated by reference into this Rule 497 Document. If you have any questions or comments, please call me at (617) 261-3240. Sincerely, /s/ George P. Attisano George P. Attisano cc: Ariel Ayanna, Esq., Assistant Secretary of the Trust Exhibit Index EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
